Citation Nr: 1813811	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 26, 2015 to March 14, 2016.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from October 1967 to October 1969, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2015, November 2016 and October 2017 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran timely perfected his Substantive Appeals to the Board. 

In a February 2018 pre-conference conference (PHC), the Veteran's representative agreed to withdraw the request for a hearing on these issues before the Board if the undersigned found evidence warranting entitlement to TDIU based on a review of the record, which has been found based on the evidence of record.  The Veteran's representative additionally agreed to withdraw the Veteran's claims of entitlement to service connection for hypertension, bilateral upper and lower extremity peripheral neuropathy, a skin disability and erectile dysfunction in the case of a grant of entitlement to a 70 percent evaluation for PTSD from January 26, 2015 to March 14, 2016, which has also been found based on the evidence of record.  A petition to advance this case on the docket has been submitted.  Based on the evidence of record, this request has been granted. 



FINDINGS OF FACT

1.  In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that he wanted to withdraw his claims of entitlement to service connection for hypertension, bilateral upper and lower extremity peripheral neuropathy, a skin disability and erectile dysfunction.

2.  Resolving doubt in favor of the Veteran, the Veteran's PTSD manifested with occupational and social impairments in most areas from January 26, 2015 to March 14, 2016.

3.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the appeal regarding the claims of entitlement to service connection for hypertension, bilateral upper and lower extremity peripheral neuropathy, a skin disability and erectile dysfunction are dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a disability rating of 70 percent for PTSD from January 26, 2015 to March 14, 2016, have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In February 2018, the Veteran's representative stated that they were withdrawing the appeal regarding the claims of entitlement to service connection for hypertension, bilateral upper and lower extremity peripheral neuropathy, a skin disability and erectile dysfunction.  As such, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of this matter, and it is dismissed.

Increased Evaluations

The Veteran contends that he is entitled to an evaluation in excess of 70 percent for PTSD from January 26, 2015 to March 14, 2016.  After a thorough review of the evidence of record, the Board agrees.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

From January 26, 2015 to March 14, 2016, the Veteran is evaluated at 50 percent for his PTSD, under Diagnostic Code 9411.  Under the schedule for rating mental health disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Board places significant weight on the Veteran's mental health treatment records in assigning a 70 percent evaluation from January 26, 2015.  In February 2015, VA Medical Center (VAMC) records reflect that the Veteran suffered daily flashbacks of his trauma, as well as recurrent and intrusive distressing recollections of the event.  He experienced intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  As a result, the Veteran avoided everything that could remind him of his trauma, including thoughts, feelings, conversations, activities, places and people.  He experienced feelings of detachment and estrangement from others.  He had a restricted range of affect, and sense of a foreshortened future.  The Veteran also suffered from chronic sleep impairments, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response. 

In June 2015, VAMC treatment records reflect that the Veteran continued to experience daily flashbacks and depression with anxiety.  He sought mental health counseling outside of VA.  The Veteran presented as unshaven, and his mood was angry.

In September 2015, the Veteran reported on his Substantive Appeal that he wanted to hurt people, and frequently became angry with others.  He also reported significant difficulties in maintaining personal hygiene.  The Veteran elaborated in a June 2017 statement in which he reported taking showers only infrequently.  He rarely showered in Vietnam, and the practice did not change when he returned home.  

While the Board acknowledges that an April 2015 VA examination assessed the Veteran with only mild impairments in occupational tasks, the examination did not address previous treatment records discussing much more severe symptoms.  While the examiner noted that the Veteran sought treatment at the Vet Center, no further explanation or discussion of those treatment records was provided.  The examiner similarly did not sufficiently address the Veteran's reports of limited ability to tend to his hygiene.  The examiner noted that the Veteran did not shower regularly, but dismissed it as "normal for him."  Overall, the Veteran's listed symptoms conflicted with the symptoms identified under the criteria for PTSD.  As such, the Board affords this examination report limited probative weight.

A June 2017 private psychological assessment determined that the Veteran's PTSD manifested with symptoms so severe as to warrant not only a higher evaluation for PTSD, but also substantially interfered with his ability to maintain employment.  The April 2015 VA examiner noted the Veteran was retired, but drove a bus a few times per month; however, the private psychological report indicated that the Veteran's purported retirement and infrequent bus driving shifts were actually a product of his PTSD.  The private psychologist noted that the Veteran had not been gainfully employed since 2014, and even working a part-time position "pushed his coping skills to their limits."  The Veteran was unsure if he could continue the part-time position due to the significant impairment posed by his PTSD.

In reviewing the evidence, the Board finds that the Veteran's service-connected PTSD manifests with a social and occupational impairment in most areas.  The Veteran's trauma caused daily flashbacks with recurrent intrusive and distressing recollections that compel the Veteran to avoid even more basic interactions and places.  His feelings of detachment and estrangement caused only limited social interaction, as reported in the Veteran's lay statements.  His condition renders him unable to tend to basic personal hygiene, and other activities of daily life.  Furthermore, his anxiety and anger interfered with his ability to hold even a part-time positions, thus posing a more significant occupational impairment than reflected in the April 2015 examination report.  The Veteran was able to remain oriented as to person, time and place throughout examinations, and did not demonstrate gross impairments in his thought processes or communication, persistent delusions  or hallucinations, or more severe memory loss.  Accordingly, entitlement to a 70 percent schedular rating for the Veteran's PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that a grant of 70 percent for the Veteran's PTSD from January 26, 2015 to March 14, 2016, is warranted.

TDIU

The Veteran asserts that he is unemployable due to his service-connected disabilities, primarily his PTSD.  After a thorough review of the evidence, the Board finds that the Veteran is entitled to TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's current total combined rating for service-connected disabilities is 90 percent.  The Veteran is presently service connected for PTSD (70 percent), intervertebral disc disorder (20 percent), right lower extremity radiculopathy (20 percent), left lower extremity radiculopathy (20 percent), tinnitus (10 percent) and bilateral hearing loss (noncompensable).

Following service, the Veteran worked as a dairy worker for 4 years, a meat cutter for 8 years, and a bus driver for 25 years.  Limited information is of record regarding his education.

In a June 2017 private psychological assessment, a psychologist determined that the Veteran's service-connected PTSD resulted in an inability to attend to basic work functions and resulted in him being unable to maintain a substantially gainful occupation.  The psychologist reported that the earliest signs of PTSD could be traced back to his separation examination, but there was a delayed onset of the most severe symptoms until 1996 when he was diagnosed with an anxiety disorder.  The psychologist noted that the Veteran experienced a long history of frequent flashbacks and anger.  Psychological examinations administered during the Veteran's March 2016 VA examination found dissociation, depression, and constant recollections of combat.  Upon reviewing these results, however, the private psychologist noted the results to be more severe than represented in the initial examination report.  The Veteran's scores on previous psychological examinations were clinically significant, and neared the highest possible scores for PTSD on one scale.  In one assessment, the private psychologist pointed to a number of elevated scores in schizophrenia, social introversion, anxiety, physical symptoms, and anger, which indicated severe PTSD.  

During a June 2017 videoconference with the Veteran, the psychologist affirmed ongoing, clinically severe symptoms of PTSD.  While noting that the Veteran worked an occasional part-time position, he was unable to cope with even that infrequent level of employment as it required interaction with others.  In the psychologist's opinion, the Veteran's manifestations of PTSD prevented him from obtaining and maintaining substantially gainful employment in any capacity.  These severe symptoms included neglect of his personal appearance and hygiene, unprovoked irritability with periods of violence, suspiciousness, depressed mood, suicidal ideation, impairment of short- and long-term memory, anxiety, and impaired impulse control.

While the Board recognizes that there is evidence of record indicating that the Veteran's symptomatology only presents an occasional decrease in work efficiency, the Board finds the thorough psychological assessment from the private psychologist more probative on the issue of employability.  Resolving all reasonable doubt in favor of the Veteran, the severity of his PTSD has rendered him unable to obtain and maintain substantially gainful employment.  Accordingly, an award of TDIU is appropriate.

VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for hypertension, bilateral upper and lower extremity peripheral neuropathy, a skin disability and erectile dysfunction are dismissed.

Entitlement to an evaluation of 70 percent for PTSD from January 26, 2015 to March 14, 2016 is granted.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


